Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/753,732 filed on 04/03/2020. Claims 1-14 are pending in this communication.

Priority
This application claims priority from 371 of PCT/KR2017/012798 of a filing date 11/13/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-02-27 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mirzaei et al (US 2016/0352386 A1), hereinafter, “Mirzaei”, in view of Forenza et al (US 2011/0003608 A1), hereinafter, “Forenza”.
Regarding Claims 1 and 11, Mirzaei discloses: A communication device (Brannon: fig 1-2, where, “outbound signal” equivalent to “baseband signal” and “Transmitter and Receiver”  equivalent to “communication device”, para [0018]) for performing self-interference cancellation , the communication device (Mirzaei: fig 3, para [0026]-[0029],  where, a self-interference cancellation is performed using self-interference cancellation module 315, see further, fig 5,  para [0042]-[0048]), comprising: a baseband unit including a first transmission (Tx) chain and a second Tx chain (Mirzaei: fig 5, para [0042]-[0049], where, “the transmitter” is equivalent to “baseband unit”, the “outbound signal to the antenna 505” is equivalent to “first Tx chain” and the “outbound signal through the phase compensator 535 to the inbound signal from antenna 510 to the LNA 530” is equivalent to “second Tx chain”); see the annotated exhibit below:

    PNG
    media_image1.png
    469
    701
    media_image1.png
    Greyscale
  
a first distributed radio unit (RU) connected with the first Tx chain and set to a Tx mode) (Mirzaei: fig 5, where, a “first distributed radio unit (RU) PA 525” at node 150, fig 1 is connected via PA 540, para [0042], where, “multiple-output (MIMO) RF front-end 500 is illustrated in accordance with embodiments of the present disclosure. In MIMO RF front-end 500, two single-antenna RF front-ends 505 and 510 are used to perform a multi-antenna technique, such as beamforming or spatial multiplexing”, where, antenna 505 is connected to “first Tx chain”, see the exhibit above); and 
a second distributed RU connected with the second Tx chain and set to an Rx mode (Mirzaei: fig 5, where,  a “second distributed radio unit (RU) LNA 545” at node 155, fig 1 is connected via LNA 545, para [0042], where, “multiple-output (MIMO) RF front-end 500 is illustrated in accordance with embodiments of the present disclosure. In MIMO RF front-end 500, two single-antenna RF front-ends 505 and 510 are used to perform a multi-antenna technique, such as beamforming or spatial multiplexing”, where, second Tx chain is connected between “first Tx chain” and second receive chain via phase compensator 535); see the exhibit below:
  
    PNG
    media_image2.png
    472
    702
    media_image2.png
    Greyscale

wherein the baseband unit includes a phase compensator connected with the first Tx chain and the second Tx chain performing phase compensation (Mirzaei: fig 5, “PA 525” equivalent to “Baseband unit”, para [0045],  where, “RF front-end 505 includes a self-interference cancellation module 535 that is used to “adjust a phase and gain” equivalent to “phase compensation” of the outbound signal, provided at the output of its own PA 525”) for self-interference cancellation for a signal transmitted from the first Tx chain (Mirzaei: fig 3, para [0026]-[0029],  where, a self-interference cancellation is performed using self-interference cancellation module 315, see further, fig 5,  para [0042]-[0048]), the second Tx chain is configured to transmit the signal output from the phase compensator to the second distributed RU (Mirzaei: fig 5, para [0042], where, “multiple-output (MIMO) RF front-end 500 is illustrated in accordance with embodiments of the present disclosure. In MIMO RF front-end 500, two single-antenna RF front-ends 505 and 510 are used to perform a multi-antenna technique, such as beamforming or spatial multiplexing”, where, second Tx chain is connected between “first Tx chain” and second receive chain via phase compensator 535); see the exhibit below:

    PNG
    media_image2.png
    472
    702
    media_image2.png
    Greyscale

and the second distributed RU cancels a self-interference signal received using the signal output from the phase compensator passing through the second Tx chain (Mirzaei: fig 5, para [0042], where, LNA 545 of the second receive chain receive the compensated signal from first Tx chain and bound to the receives in node 155, fig 1, where, LNA 545 effectively invert and delay the outbound signal to match the delay of the interference from the outbound signal in the inbound signal at the input of LNA 545, para [0045]);
Mirzaei does not explicitly teach, however, Forenza in the same field of endeavor teaches: set transmission mode (Forenza: fig 24-26, para [0464] - [0466], where, “the mode selection is enabled by lookup tables (LUTs) pre-computed based on error rate performance of DIDO systems in different propagation environments”. “Then, from the LUTs, the Base Station selects the transmission modes for the active users that increase throughput while satisfying predefined target error rate”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Mirzaei with teaching of Forenza, for the advantage of enabling the distribution of multiple cooperative distributed antennas, all using the same frequency at the same time in the same wide coverage area, without significantly restricting the physical placement of the distributed antennas (Forenza: para [0615]).
Regarding claim 5, Mirzaei modified by Forenza further discloses: The communication device of claim 1, wherein the second distributed RU further includes a self-interference cancellation unit configured to cancel the self-interference signal (Mirzaei: fig 5, antenna 510 equivalent to “second distributed RU”, para [0042]-[0045]). 
Regarding claim 6, Mirzaei modified by Forenza further discloses:  The communication device of claim 1, wherein the second distributed RU (Mirzaei: fig 1-5, para [0042]-[0045], where, “LNA 545” equivalent to “second distributed RU”) performs self-interference cancellation by deducting the signal, which is output from the 19Attorney Docket No. 2101-72073 phase compensator and passes through the second Tx chain from the self-interference signal (Mirzaei: fig 5, para [0042], where, LNA 545 of the second receive chain receive the compensated signal from first Tx chain and bound to the receives in node 155, fig 1, where, LNA 545 effectively invert and delay the outbound signal to match the delay of the interference from the outbound signal in the inbound signal at the input of LNA 545, para [0045]).
The communication device of claim 6, wherein the self-interference cancellation unit is located before a signal received by the second distributed RU passes through a linear noise amplifier (LNA) in an Rx chain (Mirzaei: fig 3-5, LNA 545 is located before the signal is received at node 155).  
Claims 2-4, 7, 12 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mirzaei et al (US 2016/0352386 A1), hereinafter, “Mirzaei”, in view of Forenza et al (US 2011/0003608 A1), hereinafter, “Forenza”, further  in view of Brannon et al (US 2017/0019191 A1), hereinafter, “Brannon”.
Regarding claim 2, neither Mirzaei nor Forenza explicitly teach, however, Brannon teaches: The communication device of claim 1, further comprising a processor configured to calculate a phase coefficient value for phase compensation (Brannon: fig 6, module c1 and c2 corresponding to “phase coefficient”, para [0094]-[0095], where, “one or more feedback loops 702 and 704 to calculate the “coefficients c1 and c2” (equivalent to “phase coefficient”) in FIG. 6 may be deployed”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Mirzaei and Forenza with teaching of Brannon, for the advantage of integrating distributed antenna systems providing a method for filtering noise, thereby reducing losses and increase overall efficiency  (Brannon: para [0177]).
Regarding claims 3 and 12, Mirzaei modified by Forenza further modified by Brannon further discloses:  The communication device of claim 2, wherein the phase coefficient value is calculated based on a phase change occurring after passing through a time delay of the self- interference signal (Mirzaei: fig 3, para [0032], where, “The phase of the outbound signal can be specifically adjusted to effectively invert the outbound signal and delay the outbound signal to match the delay of the interference from the outbound signal in the inbound signal at the input of LNA 325”). 
Regarding claim 4, Mirzaei modified by Forenza further modified by Brannon further discloses:  The communication device of claim 1, wherein the processor is configured to calculate a phase coefficient value to be phase-compensated per signal transmitted from the first Tx chain (Brannon: fig 7, para [0095], where, “one or more feedback loops 702 and 704 to calculate the coefficients c1 and c2 in FIG. 6 may be deployed. Here the subsystem 600 is described with respect to the feedback loops 702 and 704 in a subsystem 700 in FIG. 7”).
Regarding claim 7, Mirzaei modified by Forenza explicitly do not teach, however Brannon further discloses: The communication device of claim 1, wherein the signal transmitted from the first Tx chain is a tone, a pilot signal or a reference signal (Brannon: fig 5E, steps 2202-2212, para [0154]-[0159], where, “In an operation 2212, the image tone is minimized to compensate the gain mismatch and the phase mismatch between the I and Q components of the received signal by the processor”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Mirzaei and Forenza with teaching of Brannon, for the advantage of integrating distributed antenna systems (Brannon: para [0177]).
Regarding claim 14, Mirzaei modified by Forenza further modified by Brannon further discloses: The method of claim 12, wherein the phase coefficient value is calculated per signal transmitted from the first Tx chain (Brannon: fig 6, coefficients c1 169 and c2 170, are in transmission path as the input signal enters into the transmission path to the sOut 602).
Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mirzaei et al. (Pub. No.: US 2015/0303984 A1), hereinafter, “Mirzaei” in view of Forenza et al. (US 2011/0003608 A1), hereinafter, “Forenza” further in view of Sorrentino et al. (US 2020/0252255 A1), hereinafter, “Sorrentino”.
Regarding claim 10, neither Mirzaei nor Brannon explicitly teach, however, Sorrentino teaches: The communication device of claim 1, wherein the communication device includes a vehicle (Sorrentino: fig 1, para [0002], where, “implementing a 3GPP standard for Sidelink communication, vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), vehicle-to-everything (V2X) and may in this case be referred to as a D2D communication device”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Mirzaei and Forenza with the teaching of Sorrentino, for the advantage of improving the performance of OTT services provided to UE using OTT connection, in which wireless connection may improve the decoding efficiency, overhead, and latency and thereby provide benefits (Sorrentino: para [0182]).
Claim 8 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mirzaei et al. (US 2015/0303984 A1), hereinafter, “Mirzaei” in view of Forenza et al. (US 2011/0003608 A1), hereinafter, “Forenza” further in view of Bhardwaj et al. (US 2018/0184309 A1), hereinafter, “Bhardwaj”.
Regarding claims 8 and 13, Mirzaei modified by Forenza do not explicitly, however Bhardwaj teaches: The communication device of claim 1, wherein the second Tx chain operates in an idle transmission mode (Bhardwaj: para [0007]-[0010], where, “identifying downlink frequencies supported by the at least one unused receive chain by accessing configurations stored on the wireless communication device. In some embodiments, identifying a neighbor cell of the first network that has a carrier frequency within a downlink frequency range supported by an unused receive chain of the RF resource may include accessing a neighbor cell database for the modem stack associated with the first SIM, and comparing neighbor cell carrier frequencies with the identified downlink frequencies supported by each unused receive chain” (i.e., the path is on “ideal transmission mode”) in the received signal).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Mirzaei and Forenza with the teaching of Bhardwaj, for the advantage of utilizing various wireless networks which may be configured to handle different types of data, use different communication modes, implement different radio access technologies (Bhardwaj: para [0002]).

Conclusion
Following prior arts have been considered but not applied: (1) US 2019/0372530 A1 (Stewart, Kenneth A et al.) – Distributed Antenna System Architecture; and (2) US-20150303984-A1 (Braithwaite; Richard Neil)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461